Case 4:20-cv-04053-SOH Document 61                           Filed 03/29/21 Page 1 of 5 PageID #: 410




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION

CAROLYN COLEMAN                                                                           PLAINTIFF


v.                                          Case No. 4:20-cv-4053


LITTLE RIVER MEDICAL CENTER INC.
a/k/a LITTLE RIVER MEMORIAL HOSPITAL,
LITTLE RIVER MEMORIAL HOSPICE,
LITTLE RIVER MEMORIAL HOSPITAL HOME HEALTH,
MEMORIAL MEDICAL CLINIC,
LITTLE RIVER HOME HEALTH & HOSPICE AGENCY, INC.;
CONTINENTAL CASUALTY COMPANY; DOMINGO ATIENZA JR.;
CHRISTY HACKETT a.k.a. CHRISTY TURNER;
JOHN DOE; and JANE DOE                                                                 DEFENDANTS

                                                    ORDER

           Before the Court is Plaintiff’s Motion to Remand. ECF No. 11. Separate Defendant

Domingo Atienza, Jr. has filed a response to Plaintiff’s motion. ECF No. 18. Atienza has also

filed a related motion, which is a Motion to Deny Joinder. ECF No. 14. Plaintiff has not filed a

response to Atienza’s Motion to Deny Joinder, and the time for response has passed. The Court

finds both motions ripe for consideration.

                                             I. BACKGROUND

           This medical malpractice case arises out of care and treatment provided to Plaintiff on June

15, 2018. Specifically, Plaintiff alleges that she was injured while undergoing physical therapy.

On June 10, 2020, she filed her complaint in state court against Atienza, a physical therapist

involved in Plaintiff’s care, and Little River Memorial Hospital Foundation d/b/a Little River

Memorial Hospital. 1 ECF No. 3.



1
    She also included John Doe and Jane Doe as Defendants.
Case 4:20-cv-04053-SOH Document 61                   Filed 03/29/21 Page 2 of 5 PageID #: 411




       On July 2, 2020, Atienza removed the case to this Court based on diversity jurisdiction,

stating that Plaintiff is a citizen of Arkansas, Atienza is a citizen of Texas, and Little River

Memorial Hospital Foundation, a citizen of Arkansas, has been fraudulently joined. On July 27,

2020, Plaintiff filed an amended complaint without leave of court, which dropped Little River

Memorial Hospital Foundation as a Defendant but added three diversity-destroying Defendants,

all citizens of Arkansas: Little River Medical Center, Inc.; Continental Casualty Company; and

Christy Hackett. A few days later, on July 31, 2020, Plaintiff filed the instant Motion to Remand,

arguing diversity jurisdiction no longer exists. ECF No. 11. Atienza countered this argument by

filing a Motion to Deny Joinder (ECF No. 14), arguing that the Court should deny Plaintiff’s

attempt to join the diversity-destroying Defendants.

                                        II. DISCUSSION

       A party can typically amend its pleading “once as a matter of course” within twenty-one

days of serving it or within twenty-one days of service of a responsive pleading. Fed. R. Civ. P.

15(a)(1). This rule, however, does not apply when a plaintiff adds a party whose presence would

destroy diversity. Cole v. RBC Capital Markets, LLC, 2012 WL 2178997, at *1 (D. Minn. June

14, 2012); Faye v. High’s of Baltimore, 541 F. Supp. 2d 752, 758 (D. Md. 2008) (“[M]ost courts

to consider the issue have found that Rule 15(a) cannot be used to defeat federal jurisdiction.”). In

that situation, leave of court is required before amendment. Id.

       Here, Plaintiff filed her amended complaint without leave of Court pursuant to Rule

15(a)(1).   However, the amended complaint added three diversity-destroying, home-state

Defendants. Thus, Plaintiff should have obtained leave of Court before filing her amended

complaint. Because Plaintiff did not obtain the Court’s permission to file the amended complaint,

the Court could order the amended complaint stricken from the record. Atienza, however, asks



                                                 2
Case 4:20-cv-04053-SOH Document 61                    Filed 03/29/21 Page 3 of 5 PageID #: 412




the Court to conduct a discretionary review of the pleadings to determine if the amendment to the

complaint should be allowed.

       “If after removal the plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

action to the State court.” 28 U.S.C. § 1447(e). The exact procedural requirements surrounding

how a plaintiff may add a non-diverse defendant is not clear from the statutory language, and

Eighth Circuit precedent regarding the framework for assessing joinder under § 1447(e) is

muddled.

       The most recent Eighth Circuit case to address this issue, Bailey v. Bayer Cropscience,

L.P., 563 F.3d 302, 308 (8th Cir. 2009), suggests that the district court use Rule 19’s joinder

framework, which requires joinder if a plaintiff shows that the new parties are necessary and

indispensable to a full resolution of the case. Fed. R. Civ. P. 19. If joinder of a necessary party is

not feasible, then the court should determine whether to continue the litigation without the

necessary parties or to dismiss the action because the party cannot be joined. Fed. R. Civ. P. 19(b).

Bailey, however, has been criticized for failing to consider Rule 19’s plain language, which states

that the rule applies to parties “whose joinder will not deprive the court of subject-matter

jurisdiction.” Fed. R. Civ. P. 19(a)(1); see Hernandez v. Chevron U.S.A., Inc., 347 F. Supp. 3d

921, 971 (D.N.M. 2018) (Bailey fails to consider rule 19’s plain language, which cuts out parties

that § 1447 governs.”).

       Atienza argues that the better and controlling precedent is the Eighth Circuit’s earlier

decision in Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). Ryan states

that when deciding whether to allow joinder that would divest jurisdiction, the district court should

balance the defendant’s interest in staying in federal court with the plaintiff’s interest in avoiding



                                                  3
Case 4:20-cv-04053-SOH Document 61                    Filed 03/29/21 Page 4 of 5 PageID #: 413




parallel litigation. 263 F.3d at 819. Some factors to consider are: (1) whether the amendment’s

aim is to destroy jurisdiction; (2) whether plaintiff delayed in seeking to amend; (3) whether

plaintiff will be significantly injured if amendment is refused; and (4) any other factors touching

the equities. Id. (citing Mayes v. Rapaport, 198 F.3d 457, 462 (4th Cir. 1999)) .

       Whether the Court analyzes this case under Bailey or Ryan, the result is the same: joinder

of the new Defendants in inappropriate. Plaintiff attempts to add the following Defendants: (1)

Little River Medical Center, Inc., the alleged employer of Atienza; (2) Continental Casualty

Company, the alleged liability insurance provider for Little River Medical Center, Inc.; and Christy

Hackett, a physical therapy assistant who allegedly injured Plaintiff during treatment. It does not

appear that any of these parties are necessary or required parties under Rule 19, and Plaintiff does

not argue as such. “It has long been the rule that it is not necessary for all joint tortfeasors to be

named as defendants in a single lawsuit.” Bailey, 563 F.3d at 308 (quoting Temple v. Synthes

Corp., Ltd., 498 U.S. 5, 7 (1990)). As to any possible third-party liability, including vicarious

liability, the Court is unaware of any authority that would require joinder of Little River Medical

Center, Inc. Further, Plaintiff has not argued that Continental Casualty Company is a necessary

party to this action. It appears that the Court could accord complete relief among Plaintiff and

Atienza in the absence of these three Defendants, and thus they are not necessary parties as defined

by Rule 19(a). Accordingly, joinder is not required.

       The Court now turns to the framework set forth in Ryan for analyzing joinder under 28

U.S.C. § 1447. It appears that Plaintiff is attempting to destroy jurisdiction by adding nondiverse

parties. Plaintiff sought to add these parties shortly after removal but before any additional

discovery had taken place. Further, Plaintiff offers no explanation as to why these parties could




                                                  4
Case 4:20-cv-04053-SOH Document 61                          Filed 03/29/21 Page 5 of 5 PageID #: 414




not have been added prior to removal. In fact, “Christy Turner, PTA” was mentioned in the

affidavit filed with the original complaint in state court. ECF No. 3, p. 11.

        Plaintiff does not argue that she will be significantly injured if the new Defendants are not

joined. In fact, Plaintiff’s claims against these new Defendants may be time-barred as a medical-

negligence action must be brought within two years of when the action accrues. 2 See Ark. Code

Ann. § 16-114-203(a). With these factors in mind, the Court finds that Atienza’s interest in staying

in federal court outweighs Plaintiff’s interest in avoiding parallel litigation.

                                            III. CONCLUSION

        For the above-stated reasons, the Court finds that Atienza’s Motion to Deny Joinder (ECF

No. 14) should be and hereby is GRANTED, and the following Defendants are DISMISSED

from this case: Little River Medical Center, Inc.; Continental Casualty Company; and Christy

Hackett.     Because the diversity-destroying Defendants are dismissed, the Court finds that

Plaintiff’s Motion to Remand (ECF No. 11) should be and hereby is DENIED.

        IT IS SO ORDERED, this 29th day of March, 2021.

                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      Chief United States District Judge




2
 All three new Defendants have filed motions to dismiss arguing that Plaintiff’s claims are time-barred. ECF Nos.
26, 28, 41.

                                                        5
